                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DENNIS D. JACKSON,

               Plaintiff,

                                                         Civil Action 2:18-cv-1736
       v.                                                Judge Michael H. Watson
                                                         Magistrate Judge Chelsey M. Vascura

JUDGE MICHAEL H. THACKER,

               Defendant.


                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Dennis D. Jackson, an Ohio inmate who is proceeding without the assistance of

counsel, brings this action against several state-court judges, two state-court clerks of court, and

a state assistant attorney general, seeking declaratory and monetary damages. This matter is

before the Court for the initial screen of Plaintiff’s Complaint under 28 U.S.C. §§ 1915(e)(2) and

1915A to identify cognizable claims and to recommend dismissal of Plaintiff’s Complaint, or

any portion of it, which is frivolous, malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2); see also McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997). Having

performed the initial screen, for the reasons that follow, the undersigned RECOMMENDS that

the Court DISMISS this action pursuant to § 1915(e)(2) for failure to state a claim on which

relief may be granted.

       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF
No. 1.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. §

1915(b)(1). Plaintiff’s certified trust fund statements reveal that he currently possesses $3.37 in

his prison account, which is insufficient to pay the filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate Id Number A645759) at Southeastern Correctional Complex is DIRECTED to submit

to the Clerk of the United States District Court for the Southern District of Ohio as an initial

partial payment, 20% of the greater of either the average monthly deposits to the inmate trust

account or the average monthly balance in the inmate trust account, for the six-months

immediately preceding the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff




                                                   2
and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order

to the Court’s financial office in Columbus.

                                                  I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e), which

provides in pertinent part as follows:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been
       paid, the court shall dismiss the case at any time if the court determines that--

               *       *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

       To properly state a claim upon which relief may be granted, a plaintiff must satisfy the

basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

                                                   3
8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank , 727 F.3d at 504 (citations omitted). Further, the

Court holds pro se complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., 374 F. App’x 612, 614 (6th Cir. 2010)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has

limits; “‘courts should not have to guess at the nature of the claim asserted.’” Frengler v. Gen.

Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989)).



                                                   4
                                                 II.

       Following a jury trial in 2011, Plaintiff was sentenced to twenty-eight years to life

imprisonment in the Montgomery County Court of Common Pleas upon his conviction of three

counts of murder, two counts of aggravated robbery, and counts of aggravated burglary and

felonious assault with firearms specification. In October 2013, Plaintiff filed a petition seeking a

writ of habeas corpus under 28 U.S.C. § 2254 in the Dayton seat of this Court, Jackson v.

Warden, Lebanan Corr. Inst., Case No. 3:13-cv-347. Plaintiff’s petition was denied with

prejudice, and his request for a certificate of appealability denied. (Case No. 3:13-cv-347, ECF

No. 24.) On appeal, the United States Court of Appeals for the Sixth Circuit likewise denied

Plaintiff’s request for a certificate of appealability. (Case No. 3:13-cv-347, ECF No. 30.) The

Sixth Circuit denied Plaintiff’s request for a rehearing, and the United States Supreme Court

denied his petition for a writ of certiorari. (Case No. 3:13-cv-347, ECF Nos. 32 and 34.) The

Sixth Circuit has twice denied Plaintiff’s motions for an order authorizing a second of successive

§ 2254 petition, with the most recent denial on December 10, 2018. (Case No. 3:13-cv-347, ECF

Nos. 35 and 36.) Plaintiff filed the instant action on December 19, 2018, naming a number of

state-court judges and clerks of court and also a state assistant attorney general, seeking

declaratory, injunctive, and monetary relief.

       Plaintiff advances five causes of action. For his first cause of action, Plaintiff alleges that

Ohio Supreme Court Chief Justice Maureen O’Connor committed due process and equal

protection violations when she dismissed his state-court habeas petition without redressing the

injuries he identified in that petition. For his second cause of action, Plaintiff names state-court

Judge Michael Tucker and State Assistant Attorney General Mary Anne Reese (“AAG Reese”),



                                                  5
alleging that they committed acts of fraud in connection with the state-court sentencing entry.

Plaintiff asks this Court to declare their actions fraudulent, to vacate all of the proceedings in his

state-court criminal case, and vacate his sentence. For his third cause of action, Plaintiff names

state-court Judges Donovan, Froelich, and Hall, asserting that they violated his constitutional

rights because they did not invalidate Plaintiff’s sentencing instrument on the grounds that it did

not contain the handwritten signature of the sentencing judge. In his fourth cause of action,

Plaintiff names two state-court clerks of court, alleging that these individuals employed an

unconstitutional practice of requiring an individual to look at more than one document in

assessing the validity of a sentencing instrument. For his fifth and final cause of action, Plaintiff

names state-court Judge Tucker and AAG Reese, alleging that they fraudulently manufactured a

sentencing instrument.

       All of Plaintiff’s claims must be dismissed. First, as a threshold matter, all of Plaintiff’s

claims are time-barred under the two-year statute of limitations in Ohio, which is applicable to §

1983 claims, as Plaintiff knew or should have known about the injuries which form the bases for

his claims more than two years before he filed this action. See Trzebuckowski v. City of

Cleveland, 319 F. 3d 853, 855-56 (6th Cir. 2003) (citing Owens v. Okure, 488 U.S. 235, 249-50

(1998)) (because § 1983 does not specify a statute of limitations, courts apply the statute of

limitations for the state’s general personal injury statute, which is two years in Ohio); Roberson

v. Tenn., 399 F.3d 792, 794 (6th Cir. 2005) (statute of limitations begins to run when “the

plaintiff knew or should have known of the injury which forms the basis for his or her claim”).

Although Plaintiff’s Complaint lacks clarity, it appears that Plaintiff’s claims all involve various

challenges to the validity of his sentence on the grounds that the docket entries reflecting his



                                                  6
sentence are improper or inauthentic. Given that Plaintiff filed a habeas petition in this Court in

October 2013 (Case No. 3:13-cv-347), he most certainly had access to the state-court documents

reflecting his sentence more than two years prior to filing the instant action. Thus, his claims

must be dismissed under § 1915(e) as time-barred. Alston v. Tenn. Dep’t of Corr., 28 F. App’x

475, 476 (6th Cir. 2002) (“Because the statute of limitations defect was obvious from the face of

the complaint, [the trial court’s] sua sponte dismissal of the complaint was appropriate.” (citing

Pino v. Ryan, 49 F.3d 51, 53–54 (2d Cir. 1995))); Bell v. Rowe, 178 F.3d 1293 (6th Cir. 1999)

(Table) (“Where a particular claim is barred by the applicable statute of limitations, it does not

present an arguable or rational basis in law and therefore may be dismissed as frivolous under §

1915(e).” (citation omitted)).

       Second, no matter how liberally the Court construes Plaintiff’s Complaint, all of the

defendants he sues are entitled to absolute immunity from civil liability. Judges and prosecutors

are entitled to absolute immunity from suit when acting within the scope of their duties. See

Pierson v. Ray, 386 U.S. 547, 553-54 (1967) (judges immune); Imber v. Pachtman, 424 U.S.

409, 427 (1976) (prosecutors immune for actions taken within the scope of duty); Mireles v.

Waco, 502 U.S. 9, 11 (1991) (citations omitted) (immunity only overcome if actions taken are

not within the judge’s judicial capacity or if the actions, “though judicial in nature, [are] taken in

the complete absence of all jurisdiction”). Notwithstanding Plaintiff’s conclusory assertions to

the contrary, his Complaint contains no plausible allegations upon which this Court could rely to

conclude that the exceptions to judicial and prosecutorial immunity apply to exempt the state-

court judges and prosecutor he names. The two state-court clerks of court who Plaintiff

identifies as defendants are also immune from liability because “[q]uasi-judicial immunity



                                                  7
extends to those persons performing tasks so integral or intertwined with the judicial process that

these persons are considered an arm of the judicial officer who is immune.” Bush v. Rauch, 38

F.3d 842, 847 (6th Cir. 1994). Because “[o]verseeing the filing of civil case pleadings is a task

that is integral to the judicial process,” Plaintiff’s challenges to the two state-court clerks of

courts’ practices of maintaining multiple entries relating to the “sentencing instrument” must be

dismissed on immunity grounds. See Smiles v. Royster, No. 18-1440, 2018 WL 4998196, at *1

(6th Cir. Oct. 1, 2018) (citing Mischler v. Clary, No. 16-6184, 2017 WL 3220478, at *3 (6th Cir.

May 16, 2017)). Thus, it is alternatively recommended that the Court dismiss Plaintiff’s action

because all of the individuals who he names as defendants are immune from civil liability.

         Third, because Plaintiff’s claims appear to imply the invalidity of his state-court

criminal conviction—indeed, in addition to monetary and declarative relief, Plaintiff seeks

invalidation of the state-court criminal proceedings and sentence (see, e.g., ECF No. 1-1 at

PAGEID # 31-32, ¶¶ 54-55)—they must be dismissed as “Heck-barred.” In Heck, the United

States Supreme Court held that, in assessing a claim under 42 U.S.C. § 1983, a court “must

consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of

his conviction or sentence.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). If the claim would

render a conviction or sentence invalid, “the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.” Id. Here, Plaintiff’s

claims appear to be premised upon his allegations that his sentence is unlawful and invalid.

Thus, under Heck, Plaintiff cannot proceed with any § 1983 claims because he cannot “prove

that [his] conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into



                                                   8
question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486–

87. To the contrary, as detailed above, Plaintiff’s habeas petition has been dismissed and his

appeals and motions for an order authorizing a second of successive § 2254 petition

unsuccessful. Thus, for this additional, alternative reason, it is recommended that the Court

dismiss this action pursuant to § 1915(e)(2).

                                                 III.

       For the reasons set forth above, it is RECOMMENDED that (1) this action be dismissed

pursuant to 28 U.S.C. § 1915(e)(2) for failure to state a claim on which relief may be granted; (2)

the Court deny ECF Nos. 2 and 3 as moot; and (3) the Court find that any appeal of this action

would not be taken in good faith for the reasons identified in this Report and Recommendation.

       The Clerk is DIRECTED to send a copy of this order to the Ohio Attorney General’s

Office, 150 E. Gay St., 16th Floor, Columbus, Ohio 43215.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).



                                                  9
       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                10
